Citation Nr: 1525427	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-03 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for residuals of left (minor) 4th (ring) finger.


WITNESS AT HEARINGS ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The Veteran served on active duty from August 1957 to August 1961; and from November 1961 to November 1967. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia that granted service connection and assigned an initial noncompensable rating, effective in December 2008.

The Veteran testified at a Board hearing via video conference (VTC) in May 2015 before the undersigned Veterans Law Judge.  He also testified at a local hearing before an RO decision review officer (DRO) in December 2010.  Transcripts of the hearing testimony at both hearings are associated with the claims file.

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 has been raised by the record in the Veteran's Board hearing testimony and in letters to the Agency of Original Jurisdiction (AOJ), but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The January 2011 rating decision reflects that the RO granted service connection and evaluated the left 4th finger under DC 5230, which provides that any limitation of motion (LOM) is noncompensable.  38 C.F.R. § 4.71a.  The December 2010 VA fee-basis examination report reflects that left hand X-rays were interpreted as showing the old fracture of the left 4th ring finger, old trauma to the left middle finger, and degenerative joint disease (DJD) of the thumb at the metacarpal phalangeal joint (MPJ).  See 38 C.F.R. § 4.71a, Plate III (2014).  The examiner's findings included all of the X-ray findings.  Further, the examiner opined that it was at least as likely as not that the Veteran's "current hand conditions" is causally connected to the November 1960 in-service injury.  The examiner did not limit his opinion to the left ring finger or otherwise qualify his phrase, "current hand conditions."  As noted, the RO limited the grant of service connection to the left ring finger.

The Veteran's testimony raises a claim for service connection for additional fingers of the left hand and loss of use of the hand.  Because the rating schedule provides ratings based on disability of multiple fingers, the claims are inextricably intertwined with the rating for the ring finger disability.  

DJD of the thumb would warrant the minimum compensable rating for LOM if there is pain on motion, even if the LOM is otherwise noncompensable.  See 38 C.F.R. §§ 4.59, 4.71a, DC 5003; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran also testified that his service connected hand disability prevented him from performing his former employment as a mechanic.  Entitlement to a total rating for compensation based on individual unemployability (TDIU), is a potential element of all initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Medical opinions are required on some of these issues, as is further adjudication.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange an examination of the Veteran's left hand to determine all current symptomatology associated with the November 1960 in-service injury and obtain opinion s as to whether service connected left hand disabilities would prevent the Veteran from engaging in his former employment as a mechanic, and whether the service connected left hand disabilities are such that the Veteran would be equally well served by amputation with a prosthetic in place.  The examiner should provide reasons for this opinion.

The examiner's findings should include an opinion as to whether there is at least a 50-percent probability that the DJD of the left thumb shown on December 2010 X-rays, and the old trauma to the left middle finger are associated with the November 1960 injury documented in the service treatment records.

The examiner should review the claims file as part of the examination and provide a full explanation for any opinion(s) rendered.

3.  After completion of all of the above, the AOJ shall re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative, if any, should be provided with a Supplemental SOC (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






